Citation Nr: 1134826	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-18 828	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a disability manifested by low back pain.

2. Entitlement to an increased evaluation for migraine headaches, initially rated as noncompensable from July 18, 2003 to February 1, 2008, at 10 percent from February 2, 2008 to September 15, 2010, and at 30 percent from September 16, 2010 onwards. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to February 2001.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. A May 2004 rating decision granted service connection and a noncompensable rating for chronic headaches. The Veteran appealed the initial assigned disability evaluation. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). A September 2005 decision denied a petition to reopen service connection for low back pain. 

During pendency of the appeal, a July 2009 rating decision increased to 10 percent the evaluation for chronic headaches, effective February 2, 2008. Following this action, the claim for a still higher schedular rating remained on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

In February 2010, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge, a transcript of which is of record. 


Through a May 2010 decision, the Board denied a claim then on appeal for service connection for herpes simplex/zoster, but granted the petition to reopen service connection for low back pain. The issues of service connection for a low back disorder on the merits, and an increased rating for chronic headaches, were remanded for further evidentiary development. 

A June 2010 RO rating decision increased to 30 percent the evaluation for headaches, effective September 16, 2010. The issues remanded in the May 2010     decision/remand were then returned to the Board following completion of the requested development.


FINDING OF FACT

On September 7, 2011, prior to the promulgation of a decision on the remaining issues on appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 
In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


